         Case 1:21-cv-02821-LGS Document 35 Filed 09/16/21 Page 1 of 1




                                                    September 15, 2021
                                     Application GRANTED. The show cause hearing scheduled for
                                     September 23, 2021, at 11:45 a.m. is adjourned to September
VIA ECF                              30, 2021, at 11:30 a.m. The hearing will be held telephonically
                                     on conference line 888-363-4749 with access code 5583333.
Magistrate Judge Lorna G. Schofield
United States Magistrate Judge      Dated: September 16, 2021
United States District Court
                                           New York, New York
Southern District of New York
40 Foley Square
New York, NY 10007


                      Re:    Benigno Felix Matos v. La Isla Cuchifritos Corp. et al.
                             Case No. 21-cv-02821


Dear Magistrate Schofield,

       I represent the Defendant in the above matter.

       At the outset, let me thank the Court for granting an adjournment for the show cause
hearing, originally scheduled for September 16, now adjourned to September 23, 2021.
Unfortunately, I am scheduled to begin a jury trial before Magistrate Judge Wang beginning on
September 22, 2021 and ending on September 28, 2021(Order annexed to this email).

       I respectfully ask the Court for an adjournment to a date after September 28, 2021.
Please note that all discovery has been forwarded to Mr. Samuel.


                                                    Respectfully Submitted,

                                                    ______/s/______________
                                                    Stephen D. Hans (SH-0798)
                                                    30-30 Northern Boulevard, Suite 401
                                                    Long Island City, NY 11101
                                                    Tel: 718-275-6700
